DETAILED ACTION

	Allowable Subject Matter
Claim 1-9 are allowed.

Reasons for Allowance
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a straddle-type vehicle, comprising a pair of seat frames that are disposed on a left portion and a right portion of the straddle-type vehicle respectively and that extend rearward from a rear portion of the support frame; a seat that is provided above the pair of seat frames; an air cleaner that is disposed between the pair of seat frames; a battery that is disposed between the pair of seat frames; and a bracket that supports a rear portion of the air cleaner and the battery on the straddle-type vehicle, wherein the rear portion of the air cleaner and the battery are positioned below the seat, the battery is disposed above the rear portion of the air cleaner, the bracket extends in a left-right direction of the straddle-type vehicle and passes between the rear portion of the air cleaner and the battery, a left end side and a right end side of the bracket are connected to the pair of seat frames respectively, the rear portion of the air cleaner is suspended by the bracket, and the battery is installed on the bracket. 
The closest prior art of record (JP 2014083995 A) discloses a straddle-type vehicle, comprising a pair of seat frames (16, 17) that are disposed on a left portion and a right portion of the straddle-type vehicle respectively and that extend rearward from a rear portion of the support frame; a seat that is provided above the pair of seat frames; an air cleaner (41) that is disposed between the pair of seat frames (Fig. 2); a battery (59) that is disposed between the pair of seat frames; and a bracket (51) that supports a rear portion of the air cleaner and the battery on the straddle-type vehicle, wherein the rear portion of the air cleaner and the battery are positioned below the seat, the battery is disposed above the rear portion of the air cleaner (Fig. 2), but not a bracket that extends in a left-right direction of the straddle-type vehicle and passes between the rear portion of the air cleaner and the battery, a left end side and a right end side of the bracket are connected to the pair of seat frames respectively, the rear portion of the air cleaner is suspended by the bracket, and the battery is installed on the bracket.  
Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in claims 1-9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747